Case 1:20-cv-04855-PAE Document 42 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MIC GENERAL INSURANCE CORPORATION,

Plaintiff, 20 Civ. 4855 (PAE)
-Vy-
ORDER
WILFRIDO CABRERA and LUIS CRUZ,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

A case management conference is scheduled for April 20, 2021 at 2 p.m. Dkt.41. Due
to the current public health situation, that conference will be a telephonic conference. The
parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter
Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at
https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

fo 4 ,
Le t Ae A

L é
fs : fafa fh
pga

SO ORDERED.

PAUL A. ENGELMAYER
United States District Judge
Dated: April 19, 2021

New York, New York
